Citation Nr: 1742518	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected orthopedic disabilities. 



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1984 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In September 2012, March 2014, November 2015, and December 2016 the appeal was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case was most recently readjudicated by the AOJ in an April 2017 Supplemental Statement of the Case.  The prior remand directives were completed and there is no argument or indication of any necessary development.  Consequently, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  The case is now ready for a decision.



FINDING OF FACT

Diabetes mellitus, type II, did not manifest during service, within the one year presumptive period or for many years thereafter, was unrelated to service, and was neither caused nor aggravated by service-connected orthopedic disabilities.





CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus, type II, have not been met on a secondary or other basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The RO's June 2009 notice letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran and appellant.  The appellant has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).

VA also satisfied its duty obtain a medical opinion when required.  A VA examination was conducted in April 2016 accompanied by a January 2017 VA addendum medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection for any particular disability on a direct incurrence basis, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a), (b) (2016).
 
In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Diabetes mellitus is one such disease.  Where a chronic disease is noted in service or during the presumptive period but chronicity is not adequately supported, a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A. Analysis

Initially, the Board notes that the Veteran does not contend that his diabetes mellitus was incurred during active service or within one year from separation from service.  The Veteran asserts that his diabetes mellitus is secondary to his service-connected orthopedic disabilities.  He claims that treatment for his orthopedic disabilities, such as prednisone (steroids) caused diabetes mellitus.  In the alternative, he claims that his obesity is related to his orthopedic disabilities and that his diabetes mellitus is secondary to his obesity.  Specifically, the Veteran claims that his service-connected lumbar spine disability has caused him to become inactive and therefore caused his diabetes condition.  

The Veteran is currently service-connected for the following orthopedic disabilities:  lumbar spine condition, right hip osteoarthritis, right ankle sprain residuals, and bilateral pes planus.

Service treatment records contain no complaints of or treatment for diabetes mellitus.  On June 1952 separation examination, clinical evaluations were normal.

Post-service medical records document treatment for diabetes mellitus starting in 2006.  November 2008 VA treatment records provide an assessment of diabetes mellitus.  January 2009 VA treatment records document complications of uncontrolled diabetes mellitus.  During an April 2010 private consultation, a past medical history of non-insulin dependent diabetes mellitus was noted.  The consultation report also indicated that the Veteran received steroid treatment for his back condition.  September 2010 VA treatment records list a past medical history of diabetes mellitus and obesity.  September 2011 VA treatment records note an assessment of lumbar spondylosis and an epidural steroid injection was recommended.  The Veteran received a steroid injection in June 2012.

The Veteran was afforded a VA examination in April 2016.  A diagnosis of diabetes mellitus, type II, since 2006 was noted.  The examiner indicated review of the claims file and opined that the Veteran's current diabetes mellitus is less likely than not (less than 50 percent probability) incurred in or caused by service.  As rationale, the examiner referenced blood sugar levels being normal until 2007 at the onset of diabetes.  As such, diabetes mellitus did not have an onset in service or within a year since service.  As for secondary service connection, the examiner opined that the Veteran's current diabetes mellitus was not caused or aggravated by his service-connected orthopedic conditions.  As rationale, the examiner stated that although regular exercise helps control diabetes mellitus, lack of exercise by itself does not cause diabetes mellitus.  As for aggravation, the examiner stated that the Veteran's current diabetes mellitus was well controlled with therapy, thus there is no evidence of aggravation.  The examiner attributed the Veteran's current diabetes mellitus to genetics.  

In January 2017, the April 2016 VA examiner provided an addendum opinion.  The examiner opined that the Veteran's current diabetes mellitus is not caused or aggravated by his service-connected orthopedic disabilities or their treatment.  As rationale, the examiner acknowledged that the Veteran's orthopedic conditions limited physical activity; however, he could still perform some physical activity.  The examiner explained that lack of exercise is a risk factor, but not a cause of diabetes mellitus.  In reference to obesity, the examiner attributed obesity to genetics and stated that limitations in physical activity are a risk, but not a cause of obesity.  Lastly, the examiner acknowledged the Veteran's steroid treatment for his orthopedic conditions; however, the examiner found that such treatment did not cause diabetes mellitus because it was not sustained long term treatment.  On the contrary, the Veteran had temporary steroid treatment.

The Board finds the January 2017 VA medical opinion indicating a lack of a relationship, to include on an aggravation basis, between the Veteran's diabetes mellitus and service-connected orthopedic disabilities is of significant probative value.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, the opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

The Board has also considered the lay assertions of record, including the contentions of the Veteran in support of a nexus.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's statements as to the etiology of his diabetes mellitus is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran is competent to opine on these questions, the Board finds that the specific, reasoned opinion of the January 2017 VA examiner is of greater probative weight than the Veteran's more general lay assertions, to include those relating to aggravation.

To the extent that a theory of entitlement to service connection on a direct basis has been raised with regard to diabetes mellitus, the evidence weighs against the claim.  Here, as stated above, the Veteran does not allege and the evidence does not suggest that his diabetes mellitus is directly related to service.  The normal separation examination report, lack of diabetes mellitus until 2006, and the negative April 2016 VA nexus opinion, all weigh against this theory.  

Finally, the above evidence reflects that diabetes mellitus did not manifest and was not noted in service such that 38 C.F.R. § 3.303(b) would be for application, and diabetes mellitus did not manifest within the one year presumptive such that service connection would be warranted pursuant to 38 U.S.C.A. § 1112(a) and 38 C.F.R. §§ 3.307(a) and 3.309(a). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus, type II, to include as secondary to service-connected orthopedic disabilities, is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


